PER CURIAM.
Appellant/plaintiff on this appeal attacks the correctness of a summary judgment rendered in favor of the appellees/de-fendants in a personal injury action. In entering such judgment the trial court necessarily found no genuine issue of material fact to exist between the parties. Rule 1.510(c), FRCP, 31 F.S.A.
Appellees’ counsel before the court strongly urged that the trial court’s decision should be affirmed on authority of Harvey Building, Inc. v. Haley, Fla.1965, 175 So.2d 780. We disagree. The cited case is distinguishable on facts from the instant case. The affidavit filed in support of the motion for summary judgment which was signed by Milton R. Jender, appellee/defendant, the driver of the vehicle that collided in the rear of the vehicle in which Susan M. Taylor was a passenger, in pertinent part discloses the following facts:
1. Affiant’s name is MILTON R. JENDER.
2. I am the defendant in the captioned case.
3. At the time of the accident which is the subject of this case, I was proceeding north in the lane nearest the curb on Ninth Street North in St. Pe-tersburg at a lawful speed within the speed limit.
4. The subject accident was caused by the driver of the car in which the plaintiff was riding, turning into my lane without giving a proper signal.
Clearly, many factual matters remain to be resolved by the trier of the facts, i. e., the jury. In effect, the testimony adduced in the affidavit, supra, does no more than substantiate appellees’ contention alleged in their answer of a general denial of negligence.
It is true that appellant did not elect to file opposing affidavits to the motion for summary judgment; notwithstanding, in this case we find on the basis of our review of the record, briefs and oral argument that the movants, appellees, failed to sustain the burden of proving the nonexistence of genuine triable issues. See Holl v. Talcott, Fla.1966, 191 So.2d 40.
Accordingly, the judgment of the trial court is reversed and the cause remanded for further proceedings not inconsistent herewith.
Reversed and remanded.
McNULTY, A. C. J., BOARDMAN, J., and EVANS, VERNON W., Jr., Associate Judge, concur.